Exhibit EXECUTED VERSION *AGREEMENT PREVIOUSLY FILED* *RE-FILED TO INCLUDE ALL EXHIBITS, SCHEDULES, AND ATTACHMENTS* $85,000,000 THIRD AMENDED AND RESTATED CREDIT AGREEMENT Dated as of September 23, 2008 COVENANT TRANSPORT, INC., CTG LEASING COMPANY, COVENANT ASSET MANAGEMENT, INC., SOUTHERN REFRIGERATED TRANSPORT, INC., COVENANT TRANSPORT SOLUTIONS, INC., and STAR TRANSPORTATION, INC. as Borrowers, COVENANT TRANSPORTATION GROUP, INC., as Parent, CERTAIN FINANCIAL INSTITUTIONS, as Lenders, BANK OF AMERICA, N.A., as Agent for Lenders, and BANC OF AMERICA SECURITIES LLC, and J.P. MORGAN SECURITIES INC. as Joint Lead Arrangers and Joint Book Runners TABLE OF CONTENTS Page SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION; ASSIGNMENT AND ALLOCATIONS 1 1.1. Definitions 30 1.2. Accounting Terms 30 1.3. Uniform Commercial Code 30 1.4. Certain Matters of Construction 30 1.5. Amendment and Restatement; Assignment and Allocations 30 SECTION 2. CREDIT FACILITIES 31 2.1. Revolver Commitment 31 2.2. Letter of Credit Facility 32 2.3. Increase in Revolving Credit Facility 34 SECTION 3. INTEREST, FEES AND CHARGES 36 3.1. Interest 36 3.2. Fees 37 3.3. Computation of Interest, Fees, yield Protection 37 3.4. Reimbursement Obligations 38 3.5. Illegality 38 3.6. Inability to Determine Rates 38 3.7. Increased Costs; Capital Adequacy 38 3.8. Mitigation 39 3.9. Funding Losses 40 3.10. Maximum Interest 40 SECTION 4. LOAN ADMINISTRATION 40 4.1. Manner of Borrowing and Funding Revolver Loans 40 4.2. Defaulting Lender 42 4.3. Number and Amount of LIBOR Loans; Determination of Rate 42 4.4. Borrower Agent 42 4.5. One Obligation 42 4.6. Effect of Termination 42 SECTION 5. PAYMENTS 43 5.1. General Payment Provisions 43 5.2. Repayment of Revolver Loans 43 (i) 5.3. Payment of Other Obligations 43 5.4. Marshaling; Payments Set Aside 43 5.5. Post-Default; Allocation of Payments 43 5.6. Application of Payments 44 5.7. Loan Account; Account Stated 45 5.8. Taxes 45 5.9. Foreign Lenders 45 5.10. Nature and Extent of Each Borrower's Liability 46 SECTION 6. CONDITIONS PRECEDENT 48 6.1. Conditions Precedent to Initial Loans 48 6.2. Conditions Precedent to All Credit Extensions 50 6.3. Limited Waiver of Conditions Precedent 51 SECTION 7. COLLATERAL 51 7.1. Grant of Security Interest 51 7.2. Lien on Deposit Accounts; Cash Collateral 52 7.3. Real Estate Collateral 52 7.4. Other Collateral 53 7.5. No assumption of Liability 53 7.6. Filing Authorization 53 7.7. Foreign Subsidiary Stock 53 7.8. Further Assurances 53 7.9. No Further Actions 54 7.10. Cooperation 54 SECTION 8. COLLATERAL ADMINISTRATION 54 8.1. Borrowing Base Certificates 54 8.2. Administration of Accounts 54 8.3. Administration of Inventory 55 8.4. Administration of Equipment 55 8.5. Administration of Deposit Accounts 57 8.6. General Provisions 57 8.7. Power of Attorney 58 SECTION 9. REPRESENTATIONS AND WARRANTIES 59 9.1. General Representations and Warranties 59 9.2. Complete Disclosure 64 (ii) SECTION 10. COVENANTS AND CONTINUING AGREEMENTS 64 10.1. Affirmative Covenants 64 10.2. Negative Covenants 68 10.3. Fixed Charge Coverage Ratio 73 SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT 73 11.1. Events of Default 73 11.2. Remedies upon Default 75 11.3. License 75 11.4. Setoff 76 11.5. Remedies Cumulative; No Waiver 76 SECTION 12. AGENT 76 12.1. Appointment; Authority and Duties of Agent 76 12.2. Agreements Regarding Collateral and Field Examination Reports 77 12.3. Reliance By Agent 78 12.4. Action Upon Default 78 12.5. Ratable Sharing 79 12.6. Indemnification of Agent Indemnitees 79 12.7. Limitation of Responsibilities of Agent 79 12.8. Successor Agent and Co-Agents 80 12.9. Due Diligence and Non-Release 80 12.10. Replacement of Certain Lenders 81 12.11. Remittance of Payments and Collections 81 12.12. Agent in its Individual Capacity 81 12.13. Agent Titles 82 12.14. No Third Party Beneficiaries 82 SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS 82 13.1. Successors and Assigns 82 13.2. Participations 82 13.3. Assignments 83 SECTION 14. MISCELLANEOUS 83 14.1. Consents, Amendments and Waivers 83 14.2. Indemnity 84 14.3. Notices and Communications 85 14.4. Performance of Obligors' Obligations 85 (iii) 14.5. Credit Inquiries 85 14.6. Severability 85 14.7. Cumulative Effect; Conflict of Terms 86 14.8. Counterparts; Facsimile Signatures 86 14.9. Entire Agreement 86 14.10. Relationship with Lenders 86 14.11. No Control; No advisory or Fiduciary Responsibility 86 14.12. Confidentiality 87 14.13. GOVERNING LAW 87 14.14. Consent to Forum 87 14.15. Waivers by Obligors 88 14.16. Patriot Act Notice 88 14.17. Amendment and Restatement 88 (iv) LIST OF EXHIBITS AND SCHEDULES EXHIBIT A Revolver Note EXHIBIT B Assignment and Acceptance EXHIBIT C Assignment Notice EXHIBIT D Compliance Certificate Schedule 1.1 Commitments of Lenders Schedule 1.3 Material Contracts Schedule 1.4 Existing Letters of Credit Schedule 7.3 Eligible Real Estate Schedule 8.5 Deposit Accounts Schedule 8.6.1 Collateral Locations Schedule 9.1.4 Names and Capital Structure Schedule 9.1.5 Former Names and Companies Schedule 9.1.6 Real Estate Liens Schedule 9.1.9 Surety Obligations Schedule 9.1.12 Patents, Trademarks, Copyrights and Licenses Schedule 9.1.15 Environmental Matters Schedule 9.1.16 Restrictive Agreements Schedule 9.1.17 Litigation Schedule 9.1.19 Pension Plans Schedule 9.1.21 Labor Contracts Schedule 10.1.12 Post-Closing Obligations Schedule 10.2.1 Existing Debt Schedule 10.2.2 Existing Liens Schedule 10.2.6 Existing Loans Schedule 10.2.16 Existing Affiliate Transactions (v) THIRD AMENDED AND RESTATED CREDIT AGREEMENT THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is dated as of September 23, 2008, among, COVENANT TRANSPORT, INC., a Tennessee corporation (“CTI”), CTG LEASING COMPANY, a Nevada corporation (“CTGL”), SOUTHERN REFRIGERATED TRANSPORT, INC., an Arkansas corporation (“SRT”), COVENANT ASSET MANAGEMENT, INC.,a Nevada corporation (“CAM”), COVENANT TRANSPORT SOLUTIONS, INC., a Nevada corporation (“CTS”), and STAR TRANSPORTATION, INC., a Tennessee corporation (“ST”, and together with CTI, CTGL, SRT, CAM, and CTS, individually a “Borrower” and collectively, “Borrowers”), COVENANT TRANSPORTATION GROUP, INC., a Nevada corporation and the owner (directly or indirectly) of all of the issued and outstanding capital stock of Borrowers (“Parent”), the financial institutions party to this Agreement from time to time as lenders (collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking association, as agent for Lenders (in such capacity, “Agent”). R E C I T A L S: WHEREAS, certain Borrowers, certain Lenders and Bank of America, N.A., as administrative agent for such Lenders, are parties to the Existing Credit Agreement (defined below) pursuant to which certain revolving credit and letter of credit facilities have been made available to such Borrowers. WHEREAS, Borrowers have requested that Lenders amend and restate the Existing Credit Agreement to continue to provide a revolving credit facility, and Lenders have indicated their willingness to continue to lend revolving loans and Issuing Bank (as hereinafter defined) has indicated its willingness to continue to issue Letters of Credit, in each case, on the terms and subject to the conditions set forth herein. NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, the Existing Credit Agreement is hereby amended and restated in its entirety and the parties hereto covenant and agree as follows: SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION; ASSIGNMENT AND ALLOCATIONS 1.1.Definitions.As used herein, the following terms have the meanings set forth below: Account: as defined in the UCC, including all rights to payment for goods sold or leased, or for services rendered. Account Debtor: a Person who is obligated under an Account, Chattel Paper or General Intangible. Accounts Formula Amount: the sum of (a) 85% of the Value of Eligible Accounts plus (b) 85% of the Value of Eligible Unbilled Accounts; provided, however, that such percentage shall be reduced by 1.0% for each whole percentage point (or portion thereof) that the Dilution Percent exceeds 5%. Acquisition: the acquisition of (i) a controlling equity interest in another Person (including the purchase of an option, warrant or convertible or similar type security to acquire such a controlling interest at the time it becomes exercisable by the holder thereof), whether by purchase of such equity interest or upon exercise of an option or warrant for, or conversion of securities into, such equity interest, or (ii) assets of another Person which constitute all or substantially all of the assets of such Person or of a line or lines of business conducted by such Person. Adjusted Net Income: determined on a consolidated basis in accordance with GAAP for any fiscal period of Parent and the other Obligors, net income (or loss), excluding (a) any gain or loss arising from the sale of any Revenue Equipment; (b) any gain arising from write-up of assets; (c) income of any entity (other than a Subsidiary) in which any Borrower has an ownership interest unless such income has actually been received by Borrowers in the form of cash Distributions; (d) income of any Subsidiary accrued prior to the date it became a Subsidiary; (e) income of any Person, substantially all the assets of which have been acquired by Borrowers, realized by such Person prior to the date of acquisition; (f) income of any Person with which a Borrower has merged, consolidated or otherwise combined, prior to the date of such transaction; (g) other non-cash gains or expenses; and (h) extraordinary gains or losses. Adjusted Net Proceeds: Net Proceeds without deduction of amounts applied to repayment of Debt secured by a Permitted Lien. Affiliate: with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified.“Control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise voting power, by contract or otherwise.“Controlling” and “Controlled” have correlative meanings. Agent: as defined in the preamble of this Agreement. Agent Indemnitees: Agent and its officers, directors, employees, Affiliates, agents and attorneys. Agent Professionals: attorneys, accountants, appraisers, auditors, business valuation experts, environmental engineers or consultants, turnaround consultants, and other professionals and experts retained by Agent. Allocable Amount: as defined in Section Anti-Terrorism Laws: any laws relating to terrorism or money laundering, including the Patriot Act. Applicable Law: all laws, rules, regulations, orders and governmental guidelines applicable to the Person, conduct, transaction, agreement or matter in question, including all applicable statutory law, common law and equitable principles, and all provisions of constitutions, treaties, statutes, rules, regulations, orders and decrees of Governmental Authorities having jurisdiction over such Person. Applicable Margin: with respect to any Type of Loan, the margins set forth below, as determined by the Average Pricing Availability for the most recently ended Fiscal Quarter: Level Average Pricing Availability Base Rate Loans LIBOR Loans I > $70,000,000 0.625% 2.125% II ≤ $70,000,000but > $40,000,000 0.875% 2.375% III ≤ $40,000,000but > $20,000,000 1.125% 2.625% IV ≤ $20,000,000 1.375% 2.875% -2- Through and including March 31, 2009, margins shall be determined as if Level III were applicable.Commencing on April 1, 2009, and continuing on the first day of each Fiscal Quarter thereafter, the margins shall be subject to increase or decrease based upon the Agent’s determination of Average Pricing Availability for the most recently ended Fiscal Quarter, with any such change to be effective on the first day of the Fiscal Quarter.Notwithstanding the foregoing, if, by the first day of a month, any financial statements and Compliance Certificate due in the preceding month have not been received, then the margins shall be determined as if Level IV were applicable, from such day until the first day of the calendar month following actual receipt. Approved Deposit Account: each Deposit Account (a) that is maintained within the United States with a commercial bank organized under the laws of the United States of America or any state thereof or the District of Columbia having combined capital and surplus in excess of $500,000,000 and otherwise acceptable to Agent, (b) as to which a Deposit Account Control Agreement has been executed by the depository bank and account owner and delivered to Agent, and (c) as to which the deposits therein are not subject to any Lien, security interest or restriction upon withdrawal, other than Agent’s Liens and rights of setoff, Liens or adjustment of the applicable depository bank. Approved Fund: any Person (other than a natural person) that is engaged in making, purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in its ordinary course of activities, and is administered or managed by a Lender, an entity that administers or manages a Lender, or an Affiliate of either. Asset Disposition: a sale, lease, license, consignment, transfer or other disposition of Property of an Obligor, including a disposition of Property in connection with a sale-leaseback transaction or synthetic lease. Assignment and Acceptance: an assignment agreement between a Lender and Eligible Assignee, in the form of Exhibit C. Available Cash: unrestricted cash held by the Borrower and proceeds of Revolver Loans available under this Agreement. Availability: the Borrowing Base minus the principal balance of all Revolver Loans. Availability Block: $15,000,000, at all times during the term hereof. Availability Reserve: the sum (without duplication) of (a) the Rent and Charges Reserve; (b) the LC Reserve; (c) the Bank Product Reserve; (d) the aggregate amount of liabilities secured by Liens upon Collateral that are senior to Agent’s Liens (but imposition of any such reserve shall not waive an Event of Default, if any, arising therefrom); (e) the Availability Block, and (f) such additional reserves, in such amounts and with respect to such matters, as Agent in its Credit Judgment may elect to impose from time to time. Average Availability: with respect to any period of time, the average daily Availability during such period of time. Average Eligible Cash Amount: with respect to any period of time, the average daily balance of all cash and Cash Equivalents of the Borrowers held in investment account No. 1235840848 with Bank of America, N.A. -3- Average Pricing Availability: with respect to any period of time, the sum of Average Availability and Average Eligible Cash Amount for such period of time. Bank of America: Bank of America, N.A., a national banking association, and its successors and assigns. Bank of America Indemnitees: Bank of America and its officers, directors, employees, Affiliates, branches, agents and attorneys. Bank Product: any of the following products, services or facilities extended to any Borrower or Subsidiary by any Lender or any of its Affiliates: (a) Cash Management Services; (b) products under Hedging Obligations; (c) commercial credit card and merchant card services; and (d) other banking products or services as may be requested by any Borrower or Subsidiary, other than Letters of Credit. Bank Product Amount: as defined in Section Bank Product Debt: Debt and other obligations of an Obligor relating to Bank Products. Bank Product Reserve: the aggregate amount of reserves established by Agent from time to time in its discretion in respect of Bank Product Debt. Bank Revenue Equipment: any Revenue Equipment that is not an Excluded Asset. Bankruptcy Code: Title 11 of the United States Code. Base Rate: the rate of interest announced by Bank of America from time to time as its prime rate.Such rate is a rate set by Bank of America based upon various factors including its costs and desired return, general economic conditions and other factors, and is used as a reference point for pricing some loans, which may be priced at, above or below such announced rate.Any change in such rate announced by Bank of America shall take effect at the opening of business on the day specified in the public announcement of such change. Base Rate Loan: any Loan that bears interest based on the Base Rate. Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base Rate. Board of Governors: the Board of Governors of the Federal Reserve System. Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt that (i) arises from the lending of money by any Person to such Obligor, (ii) is evidenced by notes, drafts, bonds, debentures, credit documents or similar instruments, (iii) accrues interest or is a type upon which interest charges are customarily paid (excluding trade payables owing in the Ordinary Course of Business), or (iv) was issued or assumed as full or partial payment for Property; (b) Capital Leases; (c) reimbursement obligations with respect to letters of credit; and (d) guaranties of any Debt of the foregoing types owing by another Person. Borrower Agent: as defined in Section Borrower or Borrowers: as defined in the preamble of this Agreement. Borrowing: a group of Loans of one Type that are made on the same day or are converted into Loans of one Type on the same day. -4- Borrowing Base: on any date of determination, an amount equal to the lesser of (a) the aggregate amount of Revolver Commitments, minus the LC Reserve; or (b) the sum of (i) the Accounts Formula Amount, plus (ii) the Equipment Formula Amount, plus (iii) the Real Estate Formula Amount, minus (iv) the Availability Reserve; provided however, that no Accounts or Equipment acquired in an Acquisition consummated by any Obligor after the Closing Date shall be included in any calculation of the Borrowing Base until completion of all field exams, appraisals, audits and other evaluation of Collateral in a manner and with results acceptable to Agent. Borrowing Base Certificate: a certificate, in form and substance satisfactory to Agent, by which Borrowers certify calculation of the Borrowing Base. Business Day: any day other than a Saturday, Sunday or other day on which commercial banks are authorized to close under the laws of, or are in fact closed in North Carolina and New York, and if such day relates to a LIBOR Loan, any such day on which dealings in Dollar deposits are conducted between banks in the London interbank Eurodollar market. CAM: as defined in the preamble of this Agreement. Capital Expenditures: all liabilities incurred, expenditures made or payments due (whether or not made) by a Borrower or Subsidiary for the acquisition of any fixed assets, or any improvements, replacements, substitutions or additions thereto with a useful life of more than one year, including the principal portion of Capital Leases, in each case calculated in accordance with GAAP. Capital Lease: any lease that is required to be capitalized for financial reporting purposes in accordance with GAAP. Cash Collateral: cash, and any interest or other income earned thereon, that is delivered to Agent to Cash Collateralize any Obligations. Cash Collateral Account: a demand deposit, money market or other account established by Agent at such financial institution as Agent may select in its discretion, which account shall be subject to Agent’s Liens for the benefit of Secured Parties. Cash Collateralize: the delivery of cash to Agent, as security for the payment of Obligations, in an amount equal to (a) with respect to LC Obligations, 105% of the aggregate LC Obligations, and (b) with respect to any inchoate, contingent or other Obligations (including Obligations arising under Bank Products), Agent’s good faith estimate of the amount due or to become due, including all fees and other amounts relating to such Obligations.“Cash Collateralization” has a correlative meaning. Cash Equivalents: (a) marketable obligations issued or unconditionally guaranteed by, and backed by the full faith and credit of, the United States government, maturing within 12 months of the date of acquisition; (b) certificates of deposit, time deposits and bankers’ acceptances maturing within 12 months of the date of acquisition, and overnight bank deposits, in each case which are issued by a commercial bank organized under the laws of the United States or any state or district thereof, rated A-1 (or better) by S&P or P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by a Lender) not subject to offset rights; (c) repurchase obligations with a term of not more than 30 days for underlying investments of the types described in clauses (a) and (b) entered into with any bank meeting the qualifications specified in clause (b); (d) commercial paper rated A-1 (or better) by S&P or P-1 (or better) by Moody’s, and maturing within nine months of the date of acquisition; and (e) shares of any money market fund that has substantially all of its assets invested continuously in the types of investments referred to above, has net assets of at least $500,000,000 and has the highest rating obtainable from either Moody’s or S&P; provided, that Cash Equivalents shall not at any time include any "auction rate" securities. -5- Cash Management Services: any services provided from time to time by any Lenderor any of its Affiliates to any Borrower or Subsidiary in connection with operating, collections, payroll, trust, or other depository or disbursement accounts, including automated clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled disbursement, overdraft, depository, information reporting, lockbox and stop payment services. CERCLA: the
